Name: Council Regulation (EEC) No 2139/79 of 28 September 1979 amending, with respect to the French franc, the Italian lira, the pound sterling, the Irish pound and the Danish krone, Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 246/76 Official Journal of the European Communities 29 . 9 . 79 COUNCIL REGULATION (EEC) No 2139/79 of 28 September 1979 amending, with respect to the French franc, the Italian lira, the pound sterling, the Irish pound and the Danish krone , Regulation (EEC) No 878/77 on the exchange rates to be applied in agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, adopt the measures envisaged under the conditions provided for in Article 3 (2) of Regulation No 129, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2), and in particular Article 3 thereof, Having regard to the proposal from the Commission , Whereas the representative rates currently applicable were fixed by Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2047/79 (4) ; Whereas with effect from 24 September 1979 certain changes in the central rates of the Community curren ­ cies have occurred within the European monetary system ; whereas these changes theoretically involve, in some Member States, an increase in , or the intro ­ duction of, monetary compensatory amounts ; whereas it is possible to avoid this effect by making a corres ­ ponding change in the representative rates of the currencies of Denmark, France , Ireland, Italy and the United Kingdom ; Whereas these rates must be adopted immediately in order to avoid an increase in , or the introduction of, monetary compensatory amounts in some Member States ; whereas, particularly for this reason , it is neces ­ sary to provide for a specific representative rate in the wine sector in France and Italy until 15 December 1979 ; Whereas, in the case of the French franc where repre ­ sentative rates have already been laid down for the 1980/81 marketing year and are already applicable in the pig sector, the amendment provided for should also be applied to these rates ; Whereas the Monetary Committee will be consulted ; whereas, in view of the urgency, it is necessary to Article 1 1 . In Article 2a of Regulation (EEC) No 878/77, paragraph 3 shall be replaced by the following : '3 . By way of derogation from paragraph 2, as regards the French franc : (a) the representative rate of one French franc = 0 1 82387 ECU shall apply with effect from 1 Octpber until 15 December 1979 in the wine sector ; however, other dates may be specified for distillation operations ; (b) the representative rate of one French franc = 0 179622 ECU shall apply with effect from :  1 6 December 1 979 in the wine sector ; however, other dates may be specified for distillation operations,  1 January 1980 for the fishery products sector,  1 November 1979 as regards olive oil ,  1 October 1979 in all other cases ; (c) the representative rate of one French franc  0 1 73343 ECU shall apply with effect from :  1 October 1979 for the pigmeat sector,  1 July 1980 for the isoglucose sector,  1 August 1980 for the eggs, poultry, oval ­ bumin and lactalbumin sectors,  16 December 1980 for the wine sector ; however, other dates may be specified for distillation operations,  1 January 1981 for the fishery products sector,  the beginning of the 1980/81 marketing year for the other products for which a marketing year exists ,  the beginning of the 1980/81 milk year in all other cases.' (') OJ No 106, 30 . 10 . 1962, p . 2553/62. (*) OJ No L 263, 19 . 9 . 1973, p. 1 . (*) OJ No L 106, 29 . 4. 1977, p. 27 . (&lt; OJ No L 237, 21 . 9 . 1979, p. 1 . 29 . 9 . 79 Official Journal of the European Communities No L 246/77 2. In Article 2a of Regulation (EEC) No 878/77, paragraph 4 shall be replaced by the following : '4 . By way of derogation from paragraph 2, as regards the Italian lira : (a) the representative rate of 100 Italian lira = 0.0984327 ECU shall apply with effect from 1 October until 15 December 1979 in the wine sector ; however, other dates may be specified for distillation operations ; (b) the representative rate of 100 Italian lira = 0-0942746 ECU shall apply with effect from :  16 December 1979 in the wine sector ; however, other dates may be specified for distillation operations,  1 January 1980 for the fishery products sector,  1 November 1979 as regards olive oil ,  1 October 1979 in all other cases .' 3 . In Article 2a of Regulation (EEC) No 878/77, paragraph 5 shall be replaced by the following : '5 . By way of derogation from paragraph 2, as regards the pound sterling, the representative rate of one pound sterling = 1-70148 ECU shall apply with effect from :  16 December 1979 in the wine sector ; however, other dates may be specified for distil ­ lation operations,  1 January 1980 for the fishery products sector,  1 November 1979 as regards olive oil ,  1 October 1979 in all other cases.' 4 . In Article 2a of Regulation (EEC) No 878/77, paragraph 6 shall be replaced by the following : '6 . By way of derogation from paragraph 2, as regards the Irish pound, the representative rate of one Irish pound = 1-51682 ECU shall apply with effect from 1 October 1979 in all sectors.' 5. In Article 2a of Regulation (EEC) No 878/77, the following paragraph 8 shall be added : ' 8 . By way of derogation from paragraph 2, as regards the Danish krone, the representative rate of one Danish krone = 0.135760 ECU shall apply with effect from 1 October 1979 in all sectors.' Article 2 This Regulation shall enter into force on 1 October 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1979 . For the Council The President J. GIBBONS